DETAILED ACTION
Status of Application
Receipt of the claim set filed on 7/9/2021, is acknowledged.
Claims 1-20 are pending and currently under consideration. 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 10, 11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (WO 2010127674 A1).
 	Regarding claims 1-8, 10, 11, 13-18, and 20-23, Solomon is drawn to a pharmaceutical composition for application to the skin comprising asenapine or a pharmaceutically acceptable salt thereof and at least one of i) one or more film-forming agents, ii) one or more pharmaceutically acceptable adhesive agents, iii) one or more dermally acceptable excipients (abstract and claims 1-24).
 	Solomon discloses a pharmaceutical composition for application to the skin comprising asenapine or a salt thereof at least one film-forming agent, at least one adhesive agents and one or more dermally acceptable excipients (Abstract). Solomon discloses a patch wherein asenapine is present in an adhesive layer from which it is released. The adhesive layer is placed on a backing layer and normally the patch also has a release liner (p. 12, lines 6-8). Solomon discloses the adhesive includes polyisobutylenes of different molecular weights at a concentration of 70-90% w/w (p, 12, lines 21 and 22 and Example 13). Solomon discloses the adhesive polysiloxane in Example 14. Solomon discloses ascorbic acid (pg. 4, line 16).
 	 Solomon discloses a disc of 0.6 cm^2 was cut and placed in direct contact with skin where 100 mg of the composition was applied to the occlusive backing and dried before applying matrix side down onto the surface of the skin (p. 24, lines 30-33). Solomon disclose the asenapine free base is present in the patch from 5-30% (Example 13). Solomon discloses the composition comprises solubilizers, such as vitamin E (alpha-tocopherol) and film forming agents such as povidone (PVP) at a concentration of 0.1 to 10% w/w (p. 6, lines 32-34; p.10, lines 1 and 2, and reference claim 18). Solomon discloses permeation of a patch comprising asenapine over 8 and 48 hours (pp. 25 and 26).
 	Solomon does not explicitly disclose each of the components of the transdermal system in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Solomon, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Solomon discloses a patch comprising asenapine as the active, with the adhesive, and with the excipients (abstract).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-8, 10, 11, 13-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/250,162. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a transdermal comprising asenapine. While 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1-8, 10, 11, 13-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 10, 12-14, 16-19, and 115-117 of copending Application No. 15/847,360. 
  	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a transdermal comprising asenapine. While claim 1 of the ‘360 application does not require alpha-tocopherol in the matrix composition, claim 14 of the ‘360 application recites the matrix layer composition further comprising 0.01 to 2% alpha-tocopherol. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-8, 10, 11, 13-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-27, and 29-30 of copending Application No. 16/445,582. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a transdermal comprising asenapine. While claim 1 of the ‘582 application does not require alpha-tocopherol in the matrix 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615